Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 09/09/2022.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 09/09/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant argues that “the Claimed features recite a specific solution for providing a dynamically assignable middle out loyalty solution within a new arena of customer and card provider technology and interconnectivity that is further customized to a specific customer versus a generic customer group as previously presented by credit account provides.    Thus, the Claimed elements are not an abstract, cover all, generic idea, that could encompass any possible number of different solutions, but are instead, as a whole, the practical application of a specific solution that allows the dynamically assignable middle out loyalty solution within a new arena of customer and card provider technology and interconnectivity while removing the headaches that were previously technologically associated therewith.Serial No.: 16/838,925 Therefore, the answer to Step 2A prong 2 is No, the Claim as a whole does integrate the judicial exception into a practical application, and as such, the Claim is not directed to a judicial exception and is eligible at pathway B (page 4/9)”. ADS-197
Examiner disagrees.  providing a dynamically assignable middle out loyalty solution within a new arena of customer and card provider technology and interconnectivity that is further customized to a specific customer versus a generic customer group as previously presented by credit account provides and/or allows the dynamically assignable middle out loyalty solution within a new arena of customer and card provider technology and interconnectivity while removing the headaches that were previously technologically associated therewith, at best  is an improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
 Applicant’s provided solution DOES  not  (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
The claim only recites one additional element – using a processor to gather, obtaining data. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function that it amounts no more than mere instructions to apply the exception using a generic computer component. 
As per Applicant’s specification “Figure 5 illustrates an example computer system 500 used in accordance with embodiments of the present technology. It is appreciated that computer system 500 of Figure 5 is an example only and that the present technology can operate on or within a number of different computer systems including general purpose networked computer systems, embedded computer systems, routers, switches, server devices, user devices, various intermediate devices/artifacts, stand-alone computer systems, mobile phones, personal data assistants, televisions and the like (paragraph 68)”.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
As a result, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.


Applicant argues that “the elements of Independent Claim 1 are sufficient to overcome the rejection under 35 U.S.C. § 101. Independent Claims 12 and 18 recite features similar to (yet possibly different from) the features identified above with respect to independent Claim 1. Therefore, Applicant respectfully submits that the elements of Claims 12 and 18 are sufficient to overcome the rejection under 35 U.S.C. § 101 for at least the reasons given above with respect to Claim 1.   Claims 2-11 depend from Claim 1, Claims 13-17 depend from Claim 12, and Claims 19-20 depend from Claim 18. Therefore, Applicant respectfully submits that the elements of Claims 2-11, 13-17, and 19-20 overcome the 35 U.S.C. §101 rejection for at least the reasons set forth above with respect to Claims 1, 12, and 18.  For at least the forgoing reasons, Applicant submits that Claims 1-20 are directed to statutory subject matter. Accordingly, Applicants respectfully request that the Examiner reconsider and withdraw the rejection of Claims 1-20 under 35 U.S.C. §101 (page 4/9)”. 
Examiner disagrees.   As shown above, the elements of Independent Claim 1 are NOT sufficient to overcome the rejection under 35 U.S.C. § 101.  . Independent Claims 12 and 18 recite features similar to the features identified above with respect to independent Claim 1. Therefore, the elements of Claims 12 and 18 are NOT sufficient to overcome the rejection under 35 U.S.C. § 101 for at least the reasons given above with respect to Claim 1.   Claims 2-11 depend from Claim 1, Claims 13-17 depend from Claim 12, and Claims 19-20 depend from Claim 18. therefore, the elements of Claims 2-11, 13-17, and 19-20 are Not sufficient to  overcome the 35 U.S.C. §101 rejection for at least the reasons set forth above with respect to Claims 1, 12, and 18.  Claims 1-20 are directed to non-statutory subject matter. therefore, the claim rejection of claims 1-20 under 35 USC § 101 is maintained.
With regard to claims 1-20 rejection under 35 USC § 103 (a):  Applicant’s arguments are considered, but they are moot based on new ground of rejection.

Claim Rejections - 35 USC § 101





35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-11 are directed to a method; claim (s) 12-17 are directed to a non-transitory computer-readable medium and 18-20 are directed to a computing system.  
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
STEP 2A Prong 1:   Independent claim 1 is rejected under 35 U.S.C.101, because the claimed invention is directed to the abstract idea of:  dynamically assigning a middle out loyalty without significantly more. 
The claim recites as a whole a method of organizing human activity because the claim recites a method that   "  providing a three tiered reward structure for a co-brand credit account, said three tiered reward structure comprising ...”.;  “obtaining a number of customer specific characteristics for a specific co-brand account holder; obtaining one or more brand requirements for a brand; using said customer specific characteristics of said specific co-brand account holder in conjunction with said brand requirements to generate said dynamic middle out loyalty offer customized for said specific co-brand account holder”;.   This method is directed to an example of an abstract idea of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors, business relations. The claims are also directed to the method is also directed to an abstract idea groupings of mental process – concepts performed in the human mind (observation, evaluation, judgment, opinion).
The claim recites limitations  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language.  Similarly  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2AProng 2: The additional elements “computer”, do not integrate the abstract idea into a practical application.   Instead they only use “apply it” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).   The claim as a whole merely describes how to generally “apply” the concept of gathering, obtaining, data in a computer environment. This judicial exception is not integrated into a practical application.  The claim only recites the additional elements  at a high level of generality performing a generic function and such it amounts no more than  mere instructions to apply the exception using a generic computer components.
As per Applicant’s specification “Figure 5 illustrates an example computer system 500 used in accordance with embodiments of the present technology. It is appreciated that computer system 500 of Figure 5 is an example only and that the present technology can operate on or within a number of different computer systems including general purpose networked computer systems, embedded computer systems, routers, switches, server devices, user devices, various intermediate devices/artifacts, stand-alone computer systems, mobile phones, personal data assistants, televisions and the like (paragraph 68)”.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Simply implementing the abstract on a generic computer is not a practical application of the abstract idea.  

STEP2B
2B element/limitation (computer) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)).The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Same analysis is applied here to independent claims 12 and 18.
The dependent claims 2-11, 13-17 and19-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 12 and 18. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Pletz et al, US PAT US 7,401,731 B1 in view of McGhie et al, US Pat No: 9,704,174 B1.

Claims 1 and 12:
 Pletz discloses:
a top-tier reward for said co-brand credit account, said top-tier reward provided when said co-brand credit account is used to make a purchase at a brand identified by said co-brand credit account (see at least column 15, lines 27-51( risk review processes of core card processing 418 may determine that Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424);The bank may send Mike an offer to upgrade his account via the mail (or other communication method), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event) and (Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card. He provides information to establish the Visa.TM. co-brand account 434) ; 
a mid-tier reward for said co-brand credit account, said mid-tier reward comprising a dynamic middle out loyalty offer (see at least column 14, lines 12-19 ( an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points  (e.g., 6% back for loyalty purchase and 1% back for all other transactions); and column 15, lines 41-51 (The new co-brand  account 434 is "aware" of Mike's stored value account 416 and private label account 424. Based on rules, rewards from the co-brand  account 434 may be applied to the stored value account 416. During application, Mike may select a loyalty program that allows all of the 1% rewards that accumulate on the co-brand  to be swept to the stored value balance on a monthly basis;
obtaining a number of customer specific characteristics for a specific co-brand account holder (see at least column 14, lines 20-40 (Mike is a shopper and a coffee drinker who visits JJ coffee shop frequently)  and (see at least column 17, lines 29-40 (Jane is a parent with two children) ;
obtaining one or more brand requirements for said brand (see at least column 14, lines 50-67, Mike continues to return to JJ's for several delicious latte purchases with his stored value card 414. Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month); 
using said customer specific characteristics of said specific co-brand account holder in conjunction with said brand requirements to generate said dynamic middle out loyalty offer specifically customized for said specific co-brand account holder (see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip ( i.e. characteristics (outdoor activity) and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);
providing mid-tier reward when said co-brand credit account is used to make a purchase related to said middle out loyalty offer (see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions); column 15, lines 62-67 and column 16, lines 1-10 (Mike may define payments rules and/or funding rules to the accounts. For example, Mike may specify that the single payment is applied by percentage amount to the accounts (e.g., 40% of the private label account and 60% to the co-brand account)); 

Pletz does not specifically disclose, but McGhie however discloses:
a bottom-tier reward for said credit account (i.e. loyalty and/or co-brand), said bottom-tier reward provided when said credit account (i.e. loyalty and/or co-brand)  is used to make a purchase at a location not associated with said top-tier reward or said mid-tier reward (see at least column 18, lines 61-67 and column 19, lines, 1-3 (For example, user account type one could be eligible for a fixed 5 points per transaction credit reward and card two could allow varying levels of point accrual for different types of transactions (e.g., five point per dollar spent for automotive expenses, 3 points per dollar spent for travel and restaurants, and 1 point per dollar for all other purchases). Credit indicator 422 can provide the customer with a visual display of the number of loyalty points he or she has accrued to date and selecting the point specific account navigation option 424 can launch customer credit account GUI 430));
It would have been obvious to one of ordinary skill at the time of the inventio to have combined the teaching  of Pletz  for implementing a card product (i.e. loyalty/ co-brand)  with multiple customized relationships including dynamically assigning a middle out loyalty with the teaching of McGhie including outputting user account type card (i.e. loyalty card) with varying levels of points accrual for different types of transactions, with the motivation of benefitting commerce partners business, with cross promotions and other marketing programs agreements, while developing and strengthening consumer partner relationship and member exposure to different types of services as taught by McGhie (par4) over that of Pletz.

Claims 2 and 13:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:
resenting an opportunity for the specific co-brand account holder to perform a pre-defined number of tasks over a pre-defined time period (see at least column 15, lines 27-67 ( Mike hits a $320 promotional spending hurdle at JJ's. This triggers a POS coupon for a free latte on his next trip to the store. Other incentives and thresholds may be activated and customized) and (The bank may send Mike an offer to upgrade his account via the mail (or other communication method), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event); column 16, lines 21-46 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510));
determining if the specific co-brand account holder completed the pre-defined number of tasks within the pre-defined time period ( column 16, lines 21-46 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510; The POS response informs the clerk that Sue has been approved for the dual account product and posts the purchase with the 10% discount to the private label account 520. Sue stops at the cosmetics counter to purchase new perfume on her way out of the store. Since Sue just had her account approved (e.g., instant credit), the clerk quickly looks-up her new account so she can purchase the product using her new account));
ADS-197Serial No.: 16/838,925Examiner: Osman Bilal Ahmed, A.2 Group Art Unit: 3682providing an additional reward to the specific co-brand account holder when the specific co- brand account holder has successfully completed the pre-defined number of tasks within the pre- defined time period (column 16, lines 21-60 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510; The POS response informs the clerk that Sue has been approved for the dual account product and posts the purchase with the 10% discount to the private label account 520. Sue stops at the cosmetics counter to purchase new perfume on her way out of the store. Since Sue just had her account approved (e.g., instant credit), the clerk quickly looks-up her new account so she can purchase the product using her new account; Two weeks later, Sue receives her Welcome Kit with an additional Ultimate promotion for purchases over $1000));
Claims 3 and 19:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:
providing a single task to the specific co-brand account holder;
providing a single task time period for the specific co-brand account holder to complete the single task; 
See at least column 14, lines 50-67, Mike continues to return to JJ's for several delicious latte purchases with his stored value card 414. Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month; and 
determining if the specific co-brand account holder completed the single task within the single task time period (see at least column 15, lines 7-10 ( Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform); and (column 16, lines 21-60 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts);
continuing to provide a different single task and single task time period to the specific co- brand account holder for the pre-defined time period (see at least column 17, lines 5-19 (During “bill” night," Sue logs onto a web site and allocates her single $1000 payment (a single demand deposit account) across her co-brand account 522 and private label account 520. Since payments may be scheduled in advance.  Sue also records a payment, 90 days in advance, specifically allocated to the plasma TV transaction.  Sue also records a payment, 90 days in advance, specifically allocated to the plasma TV transaction); 

Claims 4 and 20:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:

providing a plurality of different tasks to the specific co-brand account holder (see at least column 14, lines 20-67 (Mike has a single stored value product 414 with an associated stored value account 416. A JJ's clerk may use a POS terminal or other device to establish and load the stored value card (i.e. Task 1)  and  ( Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month (i.e. task 2); He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416. He may set his re-load amount at $50  (i.e.  tasks 3) or other predetermined amount);   column 15, lines 1-18 (The program terms may indicate that purchase transactions less than $5 are applied to the stored value account 416 and purchase transactions greater than $5 are applied to the private label account 424 Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416);  column 15, lines 20-51 (Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424. While separate cards are shown, each account may be accessed by any card. For example, the additional accounts may be added to the initial card 414. Separate cards for each account may be implemented. The bank may send Mike an offer to upgrade his account via the mail (or other communication method (i.e. task 4), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event. Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card) ; 
receiving, from the specific co-brand account holder, the selection of a single task from the plurality of different tasks  (see at least column 14, lines 20-67; column 15, lines 1-67 (Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416); 
providing a single task time period for the specific co-brand account holder to complete the selected single task (see at least column 14, lines 20-67; column 15, lines 1-67 (Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416; Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform); 
determining if the specific co-brand account holder completed the single task within the single task time period (see at least column 14, lines 20-67; column 15, lines 1-67 (  Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform; and 
continuing to provide the plurality of different tasks to the specific co-brand account holder for the pre-defined time period (see at least column 14, lines 20-67 (through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month (i.e. task 2); He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416. He may set his re-load amount at $50  (i.e.  tasks 3) or other predetermined amount);   

Claim 5:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:
wherein each task in the predefined number of tasks is selected from the group consisting of: a spending task and an acts task (see at least column 14, lines 58-67 (Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month. He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416) ;

Claims 6-7 and 14:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:

wherein the customer specific characteristics are selected from the group consisting of: a car owner or not, a restaurant coinsure or not, and a preference for an outdoor or an indoor activity (see at least column 14, lines 20-40 (Mike is a shopper and a coffee drinker who visits JJ coffee shop frequently)  ;
wherein the customer specific characteristics are selected from the group consisting of: a customer's age, and a customer's status (see at least column 17, lines 29-40 (Jane is a parent with two children) ;

Claim 8:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:
wherein the brand requirements are selected from the group consisting of: brand partners and non-competitive brands (see at least column 14, lines 20-35 (A JJ's clerk may use a POS terminal or other device to establish and load the stored value card. A card issuer, such as a bank, may have a partnership (or other affiliation) with the coffee shop where the bank services JJ's payment products, including stored value cards) ;

Claims 9 and 15:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:
presenting a number of different categories to be used as the middle out loyalty; 
receiving a selection of a specific category from the number of different categories from the specific co-brand account holder; and 
designating the selected specific category as the middle out loyalty offer for the specific co- brand account holder;
See at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions); column 15, lines 62-67 and column 16, lines 1-10 (Mike may define payments rules and/or funding rules to the accounts. For example, Mike may specify that the single payment is applied by percentage amount to the accounts (e.g., 40% of the private label account and 60% to the co-brand account). Funding rules may define how the payment is funded. For example, Mike may specify that the payment amount is withdrawn directly from Mike's checking account. Mike may also specify that the payment amount is withdrawn from the checking account unless a low threshold of $2000 is reached. In that event, the remainder is withdrawn from Mike's savings account);

Claims 10 and 16:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:
presenting a number of different brands to be used as the middle out loyalty (see at least column 14, lines 3-6 (Airline ticket purchases will be paid by the airline loyalty account and all coffee store purchases will be paid by the coffee store);
receiving a selection of a specific brand from the number of different brands from the specific co-brand account holder; and designating the selected specific brand as the middle out loyalty offer for the specific co- brand account holder (see at least column 14, lines 3-19 (an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);

Claims 11 and 17:
The combination of Pletz/ McGhie discloses the limitations as shown above.
Pletz further discloses:
wherein the dynamic middle out loyalty offer customized for the specific co-brand account holder comprises: 
presenting a number of different brands and categories to be used as the middle out loyalty; receiving a selection of a specific brand or a specific category from the specific co-brand account holder; and designating the selected specific brand or specific category as the middle out loyalty offer for the specific co-brand account holder see at least column 14, lines 3-19 (an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);



Claim 18:
Pletz discloses:
a top-tier reward for said co-brand credit account, said top-tier reward provided when said co-brand credit account is used to make a purchase at a brand identified by said co-brand credit account (see at least column 15, lines 27-51( risk review processes of core card processing 418 may determine that Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424);The bank may send Mike an offer to upgrade his account via the mail (or other communication method), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event) and (Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card. He provides information to establish the Visa.TM. co-brand account 434) ; 
a mid-tier reward for said co-brand credit account, said mid-tier reward comprising a dynamic middle out loyalty offer (see at least column 14, lines 12-19 ( an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points  (e.g., 6% back for loyalty purchase and 1% back for all other transactions); and column 15, lines 41-51 (The new co-brand  account 434 is "aware" of Mike's stored value account 416 and private label account 424. Based on rules, rewards from the co-brand  account 434 may be applied to the stored value account 416. During application, Mike may select a loyalty program that allows all of the 1% rewards that accumulate on the co-brand  to be swept to the stored value balance on a monthly basis.
obtain a number of customer specific characteristics for a specific co-brand account holder (see at least column 14, lines 20-40 (Mike is a shopper and a coffee drinker who visits JJ coffee shop frequently)  and (see at least column 17, lines 29-40 (Jane is a parent with two children)) ;
obtain one or more brand requirements for said brand (see at least column 14, lines 50-67, Mike continues to return to JJ's for several delicious latte purchases with his stored value card 414. Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month); 
use said customer specific characteristics of said specific co-brand account holder in conjunction with said brand requirements to generate said dynamic middle out loyalty offer specifically customized for said specific co-brand account holder( see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip ( i.e. characteristics (outdoor activity) and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);
provide said mid-tier reward when said co-brand credit account is used to make a purchase related to said dynamic middle out loyalty offer (see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions); column 15, lines 62-67 and column 16, lines 1-10 (Mike may define payments rules and/or funding rules to the accounts. For example, Mike may specify that the single payment is applied by percentage amount to the accounts (e.g., 40% of the private label account and 60% to the co-brand account)); 
present an opportunity for the specific co-brand account holder to perform a pre- defined number of tasks over a pre-defined time period (see at least column 14, lines 20-67 (Mike has a single stored value product 414 with an associated stored value account 416. A JJ's clerk may use a POS terminal or other device to establish and load the stored value card (i.e. Task 1)  and  ( Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month (i.e. task 2); He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416. He may set his re-load amount at $50  (i.e.  tasks 3) or other predetermined amount);   column 15, lines 1-18 (The program terms may indicate that purchase transactions less than $5 are applied to the stored value account 416 and purchase transactions greater than $5 are applied to the private label account 424 Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416);  column 15, lines 20-51 (Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424. While separate cards are shown, each account may be accessed by any card. For example, the additional accounts may be added to the initial card 414. Separate cards for each account may be implemented. The bank may send Mike an offer to upgrade his account via the mail (or other communication method (i.e. task 4), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event. Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card) ; 
determine if the specific co-brand account holder completed the pre-defined number of tasks within the pre-defined time period (see at least column 14, lines 20-67; column 15, lines 1-67 (Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416; Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform); 
Examiner: Osman Bilal Ahmed, A.7 Group Art Unit: 3682provide an additional reward to the specific co-brand account holder when the specific co-brand account holder has successfully completed the pre-defined number of tasks within the pre-defined time period (column 16, lines 21-60 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510; The POS response informs the clerk that Sue has been approved for the dual account product and posts the purchase with the 10% discount to the private label account 520. Sue stops at the cosmetics counter to purchase new perfume on her way out of the store. Since Sue just had her account approved (e.g., instant credit), the clerk quickly looks-up her new account so she can purchase the product using her new account; Two weeks later, Sue receives her Welcome Kit with an additional Ultimate promotion for purchases over $1000));

Pletz does not specifically disclose, but McGhie however discloses:
a bottom-tier reward for said credit account (i.e. loyalty and/or co-brand), said bottom-tier reward provided when said credit account (i.e. loyalty and/or co-brand)  is used to make a purchase at a location not associated with said top-tier reward or said mid-tier reward (see at least column 18, lines 61-67 and column 19, lines, 1-3 (For example, user account type one could be eligible for a fixed 5 points per transaction credit reward and card two could allow varying levels of point accrual for different types of transactions (e.g., five point per dollar spent for automotive expenses, 3 points per dollar spent for travel and restaurants, and 1 point per dollar for all other purchases). Credit indicator 422 can provide the customer with a visual display of the number of loyalty points he or she has accrued to date and selecting the point specific account navigation option 424 can launch customer credit account GUI 430));
It would have been obvious to one of ordinary skill at the time of the inventio to have combined the teaching  of Pletz  for implementing a card product (i.e. loyalty/ co-brand)  with multiple customized relationships including dynamically assigning a middle out loyalty with the teaching of McGhie including outputting user account type card (i.e. loyalty card) with varying levels of points accrual for different types of transactions, with the motivation of benefitting commerce partners business, with cross promotions and other marketing programs agreements, while developing and strengthening consumer partner relationship and member exposure to different types of services as taught by McGhie (par4) over that of Pletz.



Conclusion
 

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Iannaci, US Pub 2002/0062249 A1, teaches System and Method for an Automated Benefit Recognition, Acquistion, value Exchange and Transaction settlement system using multivariable linear and Nonlinear modeling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682